 

EXHIBIT 10.05

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT ("THE AGREEMENT") IS ENTERED BY AND BETWEEN "COPROPIEDAD
ARTE Y DISENO", (THE "LESSOR") REPRESENTED BY MR. FRANCISCO JAVIER MORENO
SANCHEZ AND "GPI MEXICANA, S.A. DE C.V." (THE "LESSEE") REPRESENTED BY MR.
GREGORY SCOTT GRONAU, PURSUANT TO THE FOLLOWING RECITALS AND CLAUSES:

 

RECITALS

 

I The LESSOR represents:

 

a)      That COPROPIEDAD ARTE Y DISENO is the name for commercial purposes used
to identify the co- ownership over the land and Building subject matter of this
AGREEMENT. Such co-ownership is formed by Mr. Francisco Javier Moreno Sanchez
jointly with his wife Ms. Maria del Carmen Collado Bosch of Moreno; Ms. Gloria
Maria Moreno Sanchez of Ruiz jointly with her husband Mr. Galo Ruiz Moreno and
Ms. Esperanza Bosch Tejeda widow of Collado.

 

b)      That LESSOR holds title over the Industrial facility (The "BUILDING")
which is the matter of this AGREEMENT and identified as Building 1 located at
Av. De fa Transformacion y Calle Samuel Ocaña Garcia Block # 2, Lot # 9,and
Building 2 located Block # 2, in the Industrial Park in San Luis Rio Colorado
Sonora., Mexico.

 

c)      That the co-owners of COPROPIEDAD ARTE Y DISENO are duly registered
before the Federal Registry of Taxpayers (RFC) MOSF 560128 797.

 

d)      That Mr. Francisco Javier Moreno Sanchez has sufficient authority to
execute this AGREEMENT on behalf of LESSOR as evidenced in the Public Deed and
whose authority has not been revoked or limited in any way.

 

e)      That LESSOR has the intention to lease to LESSEE the BUILDING as
identified in the recital I b), pursuant to the terms and conditions contained
in this AGREEMENT.

 

II The LESSEE represents:

 

a)      That it is a Company duly organized and existing pursuant to the laws of
Mexico as evidenced in Public Deed # 1,189 dated October 23,1984, issued by Mr.
Rafael Godoy Jaramillo Notary Public # 88, of San Luis Rio Colorado, Sonora,
duly registered under number 1052 Volume XVII, Section 5, of the Public Registry
of Cominerce of San Luis Rio Colorado Sonora.

 

b)      That its corporate purpose allows the execution of this AGREEMENT.

 

c)      That it is duly registered before the Federal Registry of Taxpayers
(RFC) with number GME841026H38.

 

d)      That Mr Gregory Scott Gronau has sufficient authority to execute this
AGREEMENT on behalf of LESS EE as evidenced in Public deed number # 26183, dated
August 27, 2009 passed before the faith of Notary Public # 54, Lic Silvia
Cecilia Leyva Ramirez which authority has not been revoked or limited in any
way.

 

e)      That LESSEE has the intention to lease from LESSOR the BUILDING, as
identified in the recital I b) and in the Exhibits "A" and "B" pursuant to the
terms and conditions contained in this agreement.

 



 

 

 

THEREFORE, in consideration of their mutual covenants and agreements, the
parties agree to enter into this AGREEMENT, according to the terms and
conditions, contained in the following:

 

ARTICLES

 

ARTICLE 1. Definitions

 

1.1.            LESSOR: "COPROPIEDAD ARTE Y DISEÑO" represented by Mr. Francisco
Javier Moreno Sanchez.

 

1.2.            LESSEE: "GPI MEXICANA, S.A. de C.V.", represented by its Sole
Administrator Mr Gregory Scott Gronau.

 

1.3.            The BULDING : The Industrial facility owned by LESSOR located
Building # 1 at Av. De la Transformacion and Calle Samuel Ocana Garcia Block #
2, Lot # 9,and Building # 2 is located at Block # 2, lot 10 in the Industrial
Park in San Luis Rio Colorado, Sonora, Mexico, which has been identified in the
blue prints attached to this Agreement as Exhibit "A" and described in the
inventory attached to this Agreement as Exhibit "B".

 

1.4              RENT: The amount that shall be paid by LESSEE to LESSOR in
monthly installments during the term of this AGREEMENT for the use and
occupation of the BUILDING. The RENT was agreed by the parties in the fixed
amount of USD $0.35 (thirty- five cents of dollar legal currency of the United
State of America) per square feet effectively used by LESSEE during the term of
the AGREEMENT. The RENT currently totals the amount of USD $28,140.00
(twenty-eight thousands one hundred forty dollars 00/100 legal currency of the
United States of America) based on the square fees of BUILDING that will be
initially used by LESSEE.

 

1.5              TERM.- The period in which the Lease AGREEMENT wil1 be in
force. The term is 5 (five) years beginning as of January 1, 2014 and ending on
December 31, 2018. At the end of the TERtvl the LESEE will have the options set
forth in Article 4.1 below.

 

ARTICLE 2. Purpose

 

2.1              LESSOR agrees to lease to LESSEE who agrees to lease from
LESSOR the BUILDING as of the beginning of the TERM of this AGREEMENT.

 

2.2              The date of beginning of the TERM will be the date for
commencement of the obligations under the AGREEMENT.

 

ARTICLE 3. Rent

 

3.1              LESSEE shall pay the RENT to LESSOR monthly and in advance
during the first 11 (ten) natural days of each month at LESSEE's domicile
located at Av.de l;a Transformacion y Dr.Samuel Ocana, San Luis Rio Colorado
Sonora Mexico.

 

3.2              The RENT has been agreed by the Parties in the fixed amount of
USD $0.35 (thirty-five cents of dollar legal currency of the United States of
America) per square feet of the BULDING effectively used by LESSEE for the TERM
of the AGREEMENT. The RENT currently totals the amount of USD $28,140.00
(twenty-eight thousands one hundred forty dollars 001\ 00 legal currency of the
United States of America) based on the 80,400 square fees of BUILDING that will
be initially used by LESSEE. Such RENT shall be paid at LESSOR's choice in US
Dollars (legal currency of the United States of America) or in Mexican Pesos at
the exchange rate to comply with obligations published by Bank of Mexico on the
date such RENT is paid plus the Value Added Tax (IV A).

 



2 

 

 

3.3              LESSOR shall deliver the corresponding receipt to evidence
payment of the RENT within the following 5 (five) days of receiving such
payment. Such receipt shall fulfill the requirements of the applicable tax laws
and regulations in force on the date when LESSEE makes such payment.

 

3.4              If LESSOR occupies the BUILDING for a partial month the RENT
shall be prorated.

 

ARTICLE 4. Term

 

4.1              The TERM of this AGREEMENT is 5 (five) years. This AGREEMENT
will begin its TERM on January 1,2014 and shall end precisely on December 31,
2018. At the end of the TERM LESSEE shall have to its own discretion the
following Options: (I) To renew the AGREEMENT for I (one) year on the same terms
and conditions having the right for terminating the AGREEMENT at any time giving
notice to LESSOR with 6 months in advance. (2) To reduce the space leased of the
BUILDING and continuing with the AGREEMENT in the same terms and conditions with
the corresponding RENT reduction.

 

4.2              LESSEE may exercise either Option set forth in 4.1 above by
giving notice in writing to the LESSOR of its decision at least 30 (thirty)
natural days in advance to the expiration of the TERM.

 

4.3              If LESSEE continues occupying the BUILDING at the end of the
TERM of the AGREEMENT, as determined in Article 4.1 without having exercised any
of the Options referred to in the above paragraph, LESSEE will pay to LESSOR the
corresponding amount of RENT during the TER1\1 it continues in possession of the
leased BUILDING from the last day of the TERM of the AGREEMENT and until it
vacates the BUILDING, the payment referred to herein will not be consider an
extension of the AGREEMENT.

 

ARTICLE 5. Building Use

 

5.1              LESSEE will use the BUILDING to perform its main activities,
which include without limitation, the manufacture of dice, cards and chips, as
well as any related activity.

 

5.2              LESSEE agrees to use the BUILDING in accordance with this
AGREEMENT and with any other law or regulation applicable to the use of the
BUILDING by LESSEE.

 

5.3              LESSEE is allowed to introduce and store in the BUILDING those
materials that are required or useful for the performance of its manufacturing
activities, even though they are classified as hazardous materials or residues,
flammable materials or explosives. LESSEE shall store and dispose them in
accordance with industry standard procedures and local laws.

 

5.4              LESSEE may only store trash temporarily within the BUILDING and
shall arrange for regular pickup of trash at its expense. LESSEE shall not burn
any trash of any kind in or about the BUILDING.

 

ARTICLE 6. Insurance

 

6.1              LESSEE shall obtain and maintain in force during the term of
the AGREEMENT at its own expense a comprehensive insurance policy (ies) from a
recognized insurance company authorized to issue insurance in San Luis Rio
Colorado Sonora.

 

6.2              Such policy (ies) shall cover property damage of LESSOR and
LESSEE. Civil liability (for injury to persons and property. and for death of
any person occurring in the leased BUILDING); for acts of God and for damages
caused to the BUILDING or third persons or Property for the storage of hazardous
materials.

 



3 

 

 

6.2.1        The Policy to cover property damage and civil liability shall
insure LESSEE and LESSOR and such other agents and employees of LESSOR, LESSOR's
subsidiaries or affiliates or LESSOR'S assignees or any nominee of LESSOR
holding any interest in the Leased property, against liability for injury to
persons and property and for death of any person occurring in or about the
BUILDING. The liability of such insurance shall be in the amount of no less than
USDS400.000.00 (Four hundred thousand dollars legal currency of the United
States of America) or its equivalent in Mexican Currency at the exchange rate
published by Bank of Mexico to comply with obligations effective in the
contracting date.

 

6.2.2        The policy of insurance for fire, lighting, explosion, falling
aircraft:, smoke windstorm eartquake, hail, vehicle damage, volcanic eruption,
strikes, civil commotion, vandalism, riots, malicious mischief, steam boiler or
pressure object explosion if applicable and flood insurance of the BUILDING
shall be for a liability equivalent of USD $1'000,000.00 (One million dollars
legal currency of the United States of America) or its equivalent in Mexican
Currency at the exchange rate published by Bank of Mexico to comply with
obligations effective in the contracting date.

 

6.3              LESSEE shall obtain and maintain in force during the term of
the AGREEMENT the insurance policy (ies) to cover the issues mentioned in 6.2
above. Such Policy (ies) shall mention that it/they is/are not subject to
cancellation or change until the termination of the Lease AGREEMENT. The
Policies together with copies or receipts for payment of the premiums thereof,
shall be delivered to LESSOR no more than (30) days following the execution of
this AGREEMENT. All documents verifying the renewal of such policy (ies) shall
be delivered to LESSOR at least (30) days prior to the expiration of the term of
such coverage. Prior to the commencement date of the TERM each party shall
procure and maintain the insurance covering its own liability and Property as
each deems appropriate.

 

6.4              Except for the Insurance upon LESSE's property, LESSOR and its
beneficiaries shall be appointed irrevocably as beneficiaries for any and all
proceeds as their interest may appear.

 

ARTICLE 7. Installations & Tenant Improvements

 

7.1              LESSEE may at its expense, install on the leased BUILDING, such
trade fixtures, equipment and furniture it may deem necessary, provided that
such items are installed and are removed without causing damage to the
structural integrity of the BUILDING. Said trade fixtures; equipment and
furniture shall remain LESSEE'S property.

 

7.2              LESSEE may perform improvements in the BUILDING considered,
useful, necessary, or decorative, without prior written authorization of LESSOR,
provided that such improvements are installed and are removable without causing
damage to the structure of the BUILDING.

 

7.3              LESSEE shall repair any damage caused by the installation or
removal of trade fixtures, equipment, furniture and improvements.

 

7.4              LESSEE shall require LESSOR'S written consent, which LESSOR
shall not unreasonably withhold, to make any structural modification or
alteration costing in excess of USD $100,000.00 (one hundred thousand dollars
legal currency of the United States of America) to the BUILDING. LESSOR may
authorize changes necessary for the appropriate use of the BUILDING, which will
be made at LESSEE'S expense. LESSOR may at its election, directly or through a
third party, perform, or authorize LESSEE to perform, the construction including
of any improvements that parties mutually agree are necessary for the
appropriate use of the Premises, by a written authorization of the blue prints
detailing the improvements to be made. Concerning improvements LESSEE will have
the rights conferred by Article 2717 and any other relevant articles of the
Civil Code of the State of Sonora.

 



4 

 

 

ARTICLE 8. Maintenance and Repair

 

8.1              After receipt of written notice from LESSEE, LESSOR at its own
expense shall promptly and with minimum interference to the operation of LESSEE
proceed to repair defects which are necessary for the adequate functioning of
the BUILDING e.g. structural defects in the roof or exterior wall pursuant to
Articles 2684 and 2685 of the Civil Code of the State of Sonora.

 

8.2              The LESSEE shall be responsible for all minor repairs to the
BUILDING.

 

ARTICLE 9. Subleasing and Assignment

 

9.1              LESSEE will under no circumstances sublease all or part of the
BUILDING; nor assign it to third parties, according to the terms of Artic 2751
of the Civil Code of the State of Sonora, unless prior written authorization by
LESSOR is given, which authorization will not be unreasonably withheld;
provided, however, that LESSEE may assign or sublease all or part of the
BUILDING without LESSOR's consent if LESSEE remains liable to LESSOR under this
AGREEMENT.

 

9.2              Nothwithstanding the above LESSEE may sublease or assign all or
a part of the BUILDING to LESSEE's parent, subsidiary or affiliates without
having LESSOR's consent.

 

ARTICLE 10. Services

 

10.1          LESSEE will have the right to contract the utility services, which
it considers necessary for the adequate operation of its facilities, such as
telephone, electricity, water, gas, which will be under its account.

 

10.           At AGREEMENT's termination and before vacating the BUILDING,
LESSEE shall provide evidence to the LESSOR that such services have been duly
paid.

 

ARTICLE 11. Right of First Refusal, Right of
Preference and Extent

 

11.1          LESSEE has the right of first refusal referred to in Article 2717
of the Civil Code of the State of Sonora, in the event LESSOR wishes to conveyor
transfer any right it has over the BUILDING.

 

11.2          LESSEE has the right of preference referred to in Article 2717 of
the Civil Code of the State of Sonora, in the event that the LESSEE is current
with payment of the rent.

 

11.3          LESSEE has the right to extend the AGREEMENT referred to in
Article 2763 of the Civil Code of the State of Sonora.

 

ARTICLE 12. Damage or Destruction

 

12.1          In the event that BUILDING are damaged by fire or other perils
covered by insurance, LESSOR agrees to forthwith repair same except as mentioned
below and this AGREEMENT shall remain in fun force and effect except that LESSEE
shall be entitled to a proportionate reduction in the RENT from the date of
damage and while such repairs are being made. Such proportionate reduction shall
be based upon the extent to which the damage and making of such repairs shall
reasonably interfere with the business carried out by the LESSEE in the
BUILDING.

 

12.2          In the event the BUILDING are damaged during the term of the
AGREEMENT as a result of any other cause than the perils covered by fife and
extended coverage insurance, then LESSOR shall forthwith repair the same
provided the extent of the destruction is less than 25% of the full replacement
cost of the BUILDING. In the event the destruction of the BUILDING is to an
extent 25% or more of the full replacement cost of the BUILDING then LESSOR
shall have the option to:

 



5 

 

 

12.2.l To repair or restore such damage, this AGREEMENT continuing in full force
and effect, but the RENT proportionately reduced as provided above or

 

12.2.2 To give notice to LESSEE at any time within (60) days after the damage,
terminating this AGREEMENT as of the date specified in such notice, which
.termination date shall be no more than thirty (30) days after the giving of
such notice. In this case the proportional RENT shall be paid up to date of the
termination. In the event of giving such notice, this AGREEMENT shall expire and
all interest of LESEE in the BUILDING shall terminate on the date so specified
in such notice.

 

ARTICLE 13. Waiver and Indemnification

 

13.1         LESSOR is not responsible for thefts, accidents, fire, earthquake
or acts of God, that may cause damage to the LESSEE, its assets, employees,
guests, the BUILDING, or third parties.

 

13.2         LESSEE will indemnify and hold harmless LESSOR for any damages
caused to third parties on the BUILDING, and will defend at LESSEE'S expense,
any claim, lawsuit, or proceeding brought against LESSOR, because of its
relationship as LESSOR & LESSEE, unless those damages are caused by LESSOR.

 

ARTICLE 14. Taxes.

 

14.1         The parties are responsable to pay their respective state, federal
or municipal taxes, related with this AGREEMENT that according to the applicable
legislation correspond to them. To that effect LESSEE binds to pay each and
everyone of the fiscal obligations of the Federation, State or Municipality
inherent to the industrial business or destiny given to the BUILDING, releasing
the LESSOR from all obligation related with the foregoing. The LESSOR on its
part binds to cover all the federal, state or municipal taxes related with this
AGREEMENT to which it is bound in its capacity of owner of the BUILDING and
LESSOR, releasing LESSEE from any obligation related with the foregoing.

 

ARTICLE 15. Causes of Termination

 

15.1         The LESSOR can terminate this AGREEMENT, regardless of the causes
established by the law, due to the causes established in section 15.2 below;
provided however in the event of default, the LESSOR shall notify LESSEE in
writing that it is not complying with an obligation of LESSEE under this
AGREEMENT and LESSEE will have a term of 30 (thirty) calendar days as of the day
in which it received such notice to remedy such default.

 

15.2         Causes in which the LESSOR may terminate this AGREEMENT:

 

15.2.1    Vacation or abandonment of the BUILDING.

 

15.2.2    Consecutive non-payment of two monthly RENTS.

 

15.2.3    Making modifications or tenant improvements in violation of this
AGREEMENT.

 

15.2.4    Subletting or assigning the BUILDING in violation of this AGREEMENT.

 



6 

 

 

15.3         Causes for which the LESSEE may terminate this AGREEMENT:

 

15.3.1    In case that LESSOR does not allow LESSEE the use and enjoyment of the
BUILDING.

 

15.3.2    Due to the LESSOR's failure to make repairs.

 

15.3.2 For LESSOR's default of any of its obligations under this AGREEMENT.

 

15.4         If the defaulting party does not cure its default during the period
to Cure, the affected party may immediately terminate this Agreement or claim
specific performance:

 

15.5         This AGREEMENT may be terminated, at any time before the end of the
TERM, by written consent of both parties.

 

ARTICLE 16. Dispute Resolution

 

16.1         For any conflict arising under this AGREEENT, or its
interpretation, the parties will give written notice{9f the same to the other
party, thereafter, the parties will negotiate a resolution to the dispute in
good faith. If after 15 days from the date of receipt of such notice, Parties
are unable to resolve the dispute, it will be submitted to arbitration as
established in this Article.

 

16.2         Any controversy or claim arising out of or relating to this
AGREEMENT not resolved according to Clause 16.1 herein, shall be submitted to
the American Arbitration Association (AAA) to be resolved by arbitration in
accordance with the rules of the AAA.

 

16.2.1    There shall be one arbitrator appointed by mutual agreement of the
parties. If the parties fail to agree on an arbitrator, the arbitrator shall be
appointed according to the procedures of the AAA.

 

16.2.2    The place of arbitration shall be Las Vegas Nevada, United States of
America.

 

16.2.3    The language of the arbitration shall be English.

 

16.2.4    The arbitration panel or the single arbitrator will apply the laws of
the State of Sonora, Mexico.

 

16.2.5    The prevailing party will be entitled to attorney's fees and
arbitration costs from the losing party .

 

ARTICLE 17. Miscellaneous

 

17.1          Entire Agreement. This AGREE_NT constitutes the entire agreement
with respect to the matters described herein, and supersedes any other oral or
written agreement between the parties.

 

17.2          Amendments The terms of this AGREE_NT may only be amended or
modified by written agreement signed by the parties or its authorized
representatives.

 

17.3          Consent.- Whenever the prior consent of a party, written or
otherwise is required as a condition for any act by the other party under this
AGREE_NT, such party agrees not to arbitrarily withhold such consent.

 



7 

 

 

17.4          Quiet Enjoyment.- LESSOR agrees that LESSEEE upon paying the RENT
and all other charges provided for herein and upon complying with all of the
terms and provisions of the AGREEMENT shall lawfully and quietly occupy and
enjoy the BUILDING during the.TERM.

 

17.5          Access to the BUILDING.- LESSOR or its authorized representative
has the right to inspect the leased BUILDING at any time during the normal
business hours of LESSEE with 72 hours prior written notice and in emergencies
at all times. For a period commencing 90 days prior to the termination of this
AGREEMENT, LESSOR shall have prior appointment access to the BUILDINGS for the
purpose of exhibiting it to prospect clients and may post announcements for sale
or lease on the BUILDINGS.

 

17.6          Controlling Language. This Agreement has been prepared in English.
Any party can request its legal translation into Spanish at its own expense.

 

17.7          Applicable Law: It is agreed by the parties hereto that this
Agreement shall be interpreted in accordance with the laws of Mexico specially
to the regulations of the Sonora State, Civil Code.

 

17.8          Severability : In the event that any provision of this Agreement
is held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of any relevant jurisdiction, the validity
of the remaining provision shall not be affected, and the rights and obligations
of the parties shall be construed and enforced as if the Agreement did not
contain the particular provision held to be unenforceable.

 

17.9          Headings It is agreed by the parties hereto that the headings of
the clauses herein have been included for convenience only and do not form any
part of the Agreement

 

17.10      Notices: Any notice, communication, waiver, or consent, required or
permitted to be given under this Agreement, or the change of address which is
being notified, shall be in Writing and delivered by prepaid first class mail,
facsimile or by personal delivery to the address of the relevant Party, and any
notice so delivered shall be deemed to have been received. Notice of any change
of address shall be made to the other party as soon as such new address becomes
effective. All such notices and communications shall be effective: a) went sent
by an overnight courier service of recognized standing, on the second business
day following the deposit with such service b)when delivered by hand, upon
delivery; c)when faxed, upon confirmation of receipt; or d) by any other means,
upon receipt.

 

LESSOR:

Attn.: Francisco Javier Moreno Sanchez

Copropiedad Arte y Diseño.

San Luis Rio Colorado, Sonora México

 

LESSEE:

Attn: Gregory Scott Gronau

GPI Mexicana, S.A. de C.Y.

Av. de la Transformaci6n y calle Samuel Ocaña

Parque Industrial, CP 83455

San Luis Rio Colorado, Sonora Mexico

 

With Copy to:

Chief Legal Officer

Gaming Partners International Corporation

1700 Industrial Road

Las Vegas Nevada, 89102

United States of America

 

 

 

8 

 

 

LESSOR   LESSEE             Copropiedad Arte y Diseño   GPI Mexicana S.A. de
C.V.       Represented by: Francisco Javier Moreno Sánchez   Represented by
Gregory Scott Gronau       WITNESS   WITNESS            

  

Exhibit A

 

Drawing of leased portion building.

 

Exhibit B

 

Legal description.

 



9 

 

